EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Kim on 1 February 2021.

The application has been amended as follows: 	

In the Title
METHOD, DEVICE, AND COMPUTER-READABLE MEDIUM FOR
SMART REFUELING EVENT MANAGEMENT

In the Claims

1. (Currently Amended) A method, comprising: 
receiving, by a device and from an on-board diagnostic (OBD) device associated with a vehicle or a sensor device associated with the vehicle, vehicle information associated with the vehicle, 
wherein the vehicle information is used by the device to determine a refueling event for the vehicle; 
determining, by the device, the refueling event for the vehicle based on at least one of: 

location information associated with the vehicle, or 
route information associated with a route that the vehicle is to travel; 
identifying, by the device, a plurality of refueling stations based on the refueling event; 
providing, by the device and to the plurality of refueling stations, one or more parameters for the refueling event; 
receiving, by the device and from the plurality of refueling stations, respective offers for the refueling event, 
wherein the respective offers for the refueling event are based on the one or more parameters for the refueling event; -2-PATENT U.S. Patent Application No. 16/265,020 Attorney Docket No. 20180451 
selecting, by the device, an offer for the refueling event from the respective offers for the refueling event; 
performing, by the device, at least one of: 
autonomously navigating the vehicle to a refueling station, of the plurality of refueling stations, associated with the offer for the refueling event, 
displaying a notification associated with the offer for the refueling event, 
transmitting information associated with the offer for the refueling event, or 
transmitting information associated with the refueling station, of the plurality of refueling stations, associated with the offer for the refueling event; 
generating, by the device and based on receiving an indication of acceptance of the offer for the refueling event, a smart contract identifying aspects of the refueling event;
wherein the smart contract is used for the refueling event at the refueling station, and
wherein a user is permitted to refuel the vehicle based on verification of an identity of the user and payment information associated with the offer; 
determining, by the device and based on information associated with the refueling event received from a client device and information associated with the refueling event received from a device associated with the refueling station, whether the client device and/or the device associated with the refueling station is a compromised device; and 
performing, by the device and when the client device and/or the device associated with the refueling station is a compromised device, one or more actions.

5. (Currently Amended) The method of claim 1, further comprising: 
determining that the vehicle is located within a threshold distance of the refueling station associated with the offer for the refueling event; and 
transmitting, based on determining that the vehicle is located within the threshold distance of the refueling station associated with the offer for the refueling event, an instruction to display the payment information associated with the offer for the refueling event.

8. (Currently Amended) A device, comprising: 
	one or more memories; and
	one or more processors, communicatively coupled to the one or more memories, to:
receive, from an on-board diagnostic (OBD) device associated with a vehicle or a sensor device associated with the vehicle, vehicle information associated with the vehicle, 

determine the refueling event for the vehicle based on at least one of: 
the vehicle information, 
location information associated with the vehicle, or 
route information associated with a route that the vehicle is to travel; 
identify a plurality of refueling stations based on the refueling event; 
provide, to the plurality of refueling stations, one or more parameters for the refueling event; 
receive, from the plurality of refueling stations, respective offers for the refueling event, 
wherein the respective offers for the refueling event are based on the one or more parameters for the refueling event; -2-PATENT U.S. Patent Application No. 16/265,020 Attorney Docket No. 20180451 
select an offer for the refueling event from the respective offers for the refueling event; 
perform at least one of: 
autonomously navigate the vehicle to a refueling station, of the plurality of refueling stations, associated with the offer for the refueling event, 
display a notification associated with the offer for the refueling event, 
transmit information associated with the offer for the refueling event, or 
transmit information associated with the refueling station, of the plurality of refueling stations, associated with the offer for the refueling event; 
generate, based on receiving an indication of acceptance of the offer for the refueling event, a smart contract identifying aspects of the refueling event;
wherein the smart contract is used for the refueling event at the refueling station, and
wherein a user is permitted to refuel the vehicle based on verification of an identity of the user and payment information associated with the offer; 
determine, based on information associated with the refueling event received from a client device and information associated with the refueling event received from a device associated with the refueling station, whether the client device and/or the device associated with the refueling station is a compromised device; and 
perform, when the client device and/or the device associated with the refueling station is a compromised device, one or more actions.

12. (Currently Amended) The device of claim 8, wherein the one or more processors are further to: 
determine that the vehicle is located within a threshold distance of the refueling station associated with the offer for the refueling event; and 
transmit, based on determining that the vehicle is located within the threshold distance of the refueling station associated with the offer for the refueling event, an instruction to display the payment information associated with the offer for the refueling event.

15. (Currently Amended) A non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: 

receive, from an on-board diagnostic (OBD) device associated with a vehicle or a sensor device associated with the vehicle, vehicle information associated with the vehicle, 
wherein the vehicle information is used by the device to determine a refueling event for the vehicle; 
determine the refueling event for the vehicle based on at least one of: 
the vehicle information, 
location information associated with the vehicle, or 
route information associated with a route that the vehicle is to travel; 
identify a plurality of refueling stations based on the refueling event; 
provide, to the plurality of refueling stations, one or more parameters for the refueling event; 
receive, from the plurality of refueling stations, respective offers for the refueling event, 
wherein the respective offers for the refueling event are based on the one or more parameters for the refueling event; -2-PATENT U.S. Patent Application No. 16/265,020 Attorney Docket No. 20180451 
select an offer for the refueling event from the respective offers for the refueling event; 
perform at least one of: 
autonomously navigate the vehicle to a refueling station, of the plurality of refueling stations, associated with the offer for the refueling event, 
the refueling event, 
transmit information associated with the offer for the refueling event, or 
transmit information associated with the refueling station, of the plurality of refueling stations, associated with the offer for the refueling event; [[and]]
generate, based on receiving an indication of acceptance of the offer for the refueling event, a smart contract identifying aspects of the refueling event;
wherein the smart contract is used for the refueling event at the refueling station, and
wherein a user is permitted to refuel the vehicle based on verification of an identity of the user and payment information associated with the offer; 
determine, based on information associated with the refueling event received from a client device and information associated with the refueling event received from a device associated with the refueling station, whether the client device and/or the device associated with the refueling station is a compromised device; and 
perform, when the client device and/or the device associated with the refueling station is a compromised device, one or more actions.

19. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine that the vehicle is located within a threshold distance of the refueling station associated with the offer for the refueling event; and 
the payment information associated with the offer for the refueling event.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Eligibility considerations
	The claims, as amended above, recite eligible subject matter. Specifically, although reciting an abstract idea, the claims are not directed to an abstract idea because the abstract idea has been integrated into a practical application. For example, the claims recite the generation of a smart contract based on receiving an indication of acceptance of an offer for a refueling event which is then used for the refueling event. Then, the claims recite permitting a user to actually refuel their vehicle after confirming information related to the refueling event. These features are not ones that could occur outside of computing environments and therefore do not merely use a computer as a tool to perform an abstract idea or merely generally link the use of an abstract idea to a particular technological environment or field of use. Rather, these additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Prior art considerations
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention. Claims 1-20 are allowable.
The allowable features of the claims include:
generating, by the device and based on receiving an indication of acceptance of the offer for the refueling event, a smart contract identifying aspects of the refueling event;
wherein the smart contract is used for the refueling event at the refueling station, and
wherein a user is permitted to refuel the vehicle based on verification of an identity of the user and payment information associated with the offer.
The most relevant prior art of record includes previously cited Pudar (US 2015/0106204 A1). Newly cited prior art Enriquez (US 2016/0125458 A1) and Tomita (US 2017/0363456 A1) are also relevant.
Pudar discloses a system of providing a vehicle with fuel purchasing options. For example, Pudar discloses determining information about a vehicle such as fuel level, fuel type, location, and a planned route (Pudar: [0013]). Then, the system of Pudar identifies a fuel retailer that is located within a convenient proximity of the travelling vehicle (Pudar: [0013]). Following identification of fuel retailers, the system of Pudar discloses transmitting the list of fuel retailers to the offers module (Pudar: [0082]). Finally, Pudar discloses presenting offers to the vehicle display (Pudar: [0088], [0089]). Although disclosing providing offers for fuel retailers based on vehicle information, Pudar does not disclose generating a smart contract which is then used for the refueling event, verifying information associated with the offer before permitting a user to refuel the vehicle, and determining whether a device is a compromised device and accordingly performing an action.
In a similar field, newly cited Enriquez describes a system where a user pulls into and parks at a store such as a gas station which may trigger a determination of the geo-location of the vehicle (Enriquez: [0081]). Then, the system may determine what merchants are nearby (Enriquez: [0081]). Then, the system may determine vehicle specific data to retrieve and nearby merchant POS terminals may broadcast offers relating to the vehicle specific data (Enriquez: [0082]). Although describing gathering offers from nearby merchants based on vehicle data, 
Furthermore, newly cited Tomita describes a system which detects a remaining amount of a power source remaining in a vehicle (Tomita: abstract). For example, the system of Tomita describes providing a low fuel indicator and detecting the traveling state of the vehicle (Tomita: [0047], [0048]). Then, the system of Tomita may determining fueling stations that exist around the vehicle and are reachable by the remaining fuel amount (Tomita: [0051]). Although describing determining fueling stations based on an amount of fuel remaining, Tomita does not describe generating a smart contract which is then used for the refueling event, verifying information associated with the offer before permitting a user to refuel the vehicle, and determining whether a device is a compromised device and accordingly performing an action.
Therefore, none of the cited references disclose or render obvious each and every feature of the claimed invention and the claimed invention is determined to be allowable over the prior art. Although individually the claimed features could be taught, any combination of references would teach the claimed limitations using a piecemeal analysis, since references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
	The attached non-patent literature titled Looking for Cheaper Gasoline, Without the Drive, published by the New York Times on 26 January 2011 and hereinafter referred to as “Looking for Cheaper Gasoline”. Looking for Cheaper Gasoline describes a system called GasBuddy which finds your location and lets you find gas stations based on proximity and price. GasBuddy allows a user to sort-by-distance and includes a map from Google to help the user find the way. Although describing the general concept of allowing a user to search for gas stations based on a current location, Looking for Cheaper Gasoline does not describe each and every feature of the claimed invention including generating a smart contract which is then used for the refueling event, verifying information associated with the offer before permitting a user to refuel the vehicle, and determining whether a device is a compromised device and accordingly performing an action. As such, Looking for Cheaper Gasoline does not remedy the deficiencies of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLISON G WOOD/Primary Examiner, Art Unit 3625